Exhibit 10.2

[***] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

BOX AND SWITCH CONFIDENTIAL

AMENDMENT NO. 1 TO THE

COLOCATION FACILITIES AGREEMENT

(v102716)

This Amendment (this “Amendment”) to the Colocation Facilities Agreement (the
“Agreement”) is made and entered into as of the last date executed below (the
“Amendment Effective Date”) by and between Switch and Box (“Customer”).

RECITALS

WHEREAS, Customer and Switch entered into the Agreement with an effective date
of August 10, 2017;

WHEREAS, the Parties wish to amend the Agreement as set forth herein;

NOW THEREFORE, the Parties agree as follows:

1.Amendment Scope. The Parties understand and agree that this Amendment does not
alter the terms of the Agreement unless expressly set forth herein. Capitalized
terms not otherwise defined herein shall have the same meaning ascribed to such
terms in the Agreement.

2.[Reserved]

3.Definitions. “Support Space” means dedicated office and storage space
described in the Service Order together with associated power, cooling and other
services to be provided by Switch. “Service Commencement Date” means the date
provided in a Service Order indicating the estimated start date for the services
and Switch will provide notice to Customer when the installation is complete.
“Premises” means the address identified on the appropriate Service Order.

4.Service Orders. From time to time, the parties may execute Service Orders that
reference this Agreement and this Agreement is hereby incorporated into such
Service Orders. This Agreement and Exhibits, as well as any amendments contain
the base terms that govern the relationship between Switch and Customer. In the
event that any provision of any Service Order conflicts with a provision of this
Agreement, the provision of this Agreement shall control, unless such provision
of the Service Order expressly states that it supersedes a
specifically-identified section of this Agreement.

5.Commencement of License. The Colocation Space commencement date for the Reno
location (the “Reno Commencement Date”) shall be defined in the Service Order.

6.Installation Documentation. Within sixty (60) days after the execution of each
Service Order, Customer will provide Switch with all required installation
documentation. Switch will promptly provide Customer with notice of that all
installation documentation has been received. If Customer fails to provide
Switch with all required installation documentation, billing shall commence on
the date set forth on the Service Order.

7.License Grant. Starting on the applicable Commencement Date, Switch hereby
grants Customer a limited, revocable license to install and operate, maintain
and access, as well as transmit and receive to and from, the Customer Equipment
within the Colocation Space and for no other purpose. Subject to all of the
terms and conditions of this Agreement, Customer shall quietly have, hold and
enjoy the public areas of the Premises (in the similar fashion as all other
Switch Customers) and the Colocation Space (to be defined within each Service
Order) without hindrance from Switch or any person or entity claiming by,
through or under Switch.

Colocation Facilities Agreement

First Amendment

 

 

1

Customer Initials

[***]

 

--------------------------------------------------------------------------------

BOX AND SWITCH CONFIDENTIAL

 

8.Location and Configuration. The Colocation Space is located within Switch’s
patented 100% Hot Aisle Containment Rows (each a T-SCIF®) as described on
Exhibit B, and Customer agrees to abide by the engineering standards inherent in
such a structure, including minimizing Customer’s carbon footprint by working
with Switch to maintain a hot aisle temperature between 100° and 110°. The
standard cabinet height for the T-SCIF is 79 inches (42U). The standard cabinet
width for the T-SCIF is 24 inches wide (600mm). All non-standard height cabinets
may require a mutually agreed customization fee for installation within a
T-SCIF, which will be addressed in each Service Order. Modifications to the
Customer Equipment configuration within the Colocation Space requires prior
written consent of Switch (which consent shall not be unreasonably withheld or
delayed).

Switch ensures that the power and environmental controls in the Premises provide
a suitable environment for the operation of Customer Equipment and Carrier
Services in accordance with the service levels offered in the SLA. Switch will
use commercially reasonable efforts to provide a minimum of ten (10) business
days advance notice for all scheduled maintenance and to minimize disruption to
Customer’s Services when performing scheduled maintenance. Within five (5)
business days from receipt of notice from Switch, Customer may request that the
scheduled maintenance be performed on another date or time to prevent any
potential impact to Services. Switch shall discuss its maintenance schedule with
Customer on a regular basis with a view to minimize disturbances and to allow
the Customer to schedule its own preventive maintenance accordingly.

9.Access. Customer will have access to the Premises and Colocation Space
24-hours a day, 7-days a week. All access to the Premises shall be in accordance
with Switch’s security and access procedures as provided to Customer during
onsite training. [***]. Switch to process all access requests (adds, changes or
deletions) within two (2) hours from Customer request. Customer is responsible
for any and all actions of Customer’s representatives, agents and persons
escorted by or on behalf of Customer (collectively, “Customer Representatives”).
Switch may suspend access by any Customer Representative or other person to the
Premises including the Colocation Space for security violations or in the event
of an emergency. Switch shall promptly notify Customer in the event any such
suspension occurs.  Customer shall receive two access badges per site at no
cost. Additional badges are available for $100 each.

Customer shall allow Switch access to the Colocation Space to the extent
reasonably required by Switch for any installation, inspection, cleaning or
maintenance; provided, however, that Switch shall provide a minimum of five (5)
days advance notice, unless in the event of an emergency. Switch shall not
unreasonably interfere with Customer’s permitted use of Colocation Space in
connection with such entry.

10.Smarthands Service. At Customer’s request, Switch may assist Customer in
performing light duties or correcting minor problems with respect to the
Customer Equipment. Customer agrees to pay Switch’s fees for such services, said
fees to be determined in the Service Order(s) or as mutually agreed to in
advance of ordering service.

11.[***]

12.Relocation of Customer Equipment. Switch shall not arbitrarily require
Customer to relocate the Customer Equipment. However, in the event of an
emergency, Switch may require Customer to relocate the Customer Equipment;
provided that the relocation site shall afford comparable square footage, power,
cabling, network circuits, environmental conditions for and accessibility to the
Customer Equipment. The reasonable direct costs of the relocation shall be borne
by Switch unless the relocation is required to accommodate Customer’s requests.
The Premises were designed to meet Uptime Institute’s Tier 4 standards for power
throughputs.

Colocation Facilities Agreement

First Amendment

 

 

2

Customer Initials

[***]

 

--------------------------------------------------------------------------------

BOX AND SWITCH CONFIDENTIAL

 

13.Cross-connections/Carrier Services. Upon request, Switch will provide
Customer with a list of approved Carriers. Customer shall order all
cross-connections from Switch. Such cross-connections are subject to Switch’s
processes and procedures which are attached hereto as Exhibit E. All
cross-connections shall be installed by Switch. Customer will notify the
applicable Carrier and Switch when Customer desires to terminate or modify any
cross-connections. Customer will be solely responsible for all payments due to
the Carriers unless the Carrier Services are made available to Customer by
Switch, in which case payment shall be made to Switch. Customer acknowledges and
agrees that the Carrier Services will be provided by one or more third-party
Carriers that are not under the control of Switch. Customer understands that
Switch does not own or control any of the Carrier Services, however, if made
available to Customer by Switch, Switch shall be responsible or liable for
performance or non-performance, as well as any damages resulting from such
installation.

14.Recurring MRC. Customer agrees to pay the minimum Monthly Recurring Charges
indicated on the Service Order(s) identified as a monthly recurring charge
(collectively, the “MRC”).

15.Non-recurring Charges. [***]

16.Billing Payment Terms. Switch shall invoice Customer for MRC in advance, and
applicable NRC, monthly.  Customer shall pay such invoice within NET forty-five
(45) actual days. MRC and any other sums not received within NET forty-five (45)
actual days of the invoice date are subject to an interest charge on the
outstanding balance equal to the lower of one and one-half percent (1.5%) per
month or the maximum allowable rate under applicable law on the total past due
balance. During the Service Commitment Period, after the first twelve (12)
months of the Initial Service Commitment Period, MRC may increase by [***].
Customer will be notified of any such increase at least forty-five (45) days in
advance.  Power MRC may increase an additional amount to proportionately reflect
increases in third-party utility charges. Customer reserves the right to
negotiate wholesale power purchasing with Switch in subsequent Service Orders.
If Customer, in good faith, disputes the accuracy of the amount invoiced,
Customer shall pay such amount as it in good faith believes to be correct and
provide written notice stating the reasons why the remaining disputed amount is
incorrect, along with supporting documentation. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights hereunder. In the event that it is
determined or agreed that the party that is disputing an invoice must or will
pay the disputed amount, then such party shall pay interest from and including
the original payment due date until, but excluding, the date the disputed amount
is received by the owed Party, at the Base Interest Rate. This section governs
payment obligations and may not be modified or replaced with subsequent terms
including via a third party’s software, payment portal, statement of work,
invoice or similar instrument.

17.Taxes. NRC and MRC are exclusive of applicable taxes, duties and similar
charges.  Customer will be responsible for and will pay in full all such amounts
(exclusive of and income taxes payable by Switch), whether imposed on Switch or
directly on Customer. Switch will use its best efforts to assist Customer in
preparing and submitting Customer’s applications to obtain tax abatements in the
relevant jurisdiction(s). To the extent Switch’s regulatory compliance status in
an applicable jurisdiction will negatively impact any such application of
Customer, Switch will notify Customer of such status change.

18.Service Credits. In the event of unavailability or failure of the Colocation
Space, Customer will receive Service Credits as set forth in the Service Level
Agreement (“SLA”) attached hereto as Exhibit A. Customer acknowledges and agrees
that Customer’s sole and exclusive remedies regarding the Colocation Space and
failure to meet the SLAs are those provided in the SLA.

19.Additional Security. Switch will maintain and provide access to security
camera footage for a minimum of ninety (90) days for all security cameras
located in the common areas and for those that may be installed within the
Colocation Space.

20.Renewable Energy Credits. Upon Customer’s request and subject to reasonable
administrative fees, Switch shall work with Customer to document and pass
through all applicable renewable energy credits. This may include providing
certifications and/or unique identification numbers for each renewable energy
credit.

Colocation Facilities Agreement

First Amendment

 

 

3

Customer Initials

[***]

 

--------------------------------------------------------------------------------

BOX AND SWITCH CONFIDENTIAL

 

21.Compliance with Law/AUP. Both Switch and Customer shall at all times fully
comply with and faithfully carry out all laws, statutes, ordinances,
regulations, promulgations and mandates of all duly constituted authorities
applicable to the operations of their respective businesses, and any failure to
do so shall constitute a default under this Agreement if not cured within the
cure period set forth in Section 5 in which event the affected portion of this
Agreement may be immediately terminated by either party by written notice
delivered prior to the effect of a cure. Both Switch and Customer shall at all
times maintain in good standing and effect all necessary and proper business
licenses and other licenses and permits relating to its business operations.
Customer acknowledges that Switch exercises no control over the content of the
information passing through the Customer’s telecommunications network and that
it is Customer’s sole responsibility to ensure that the information Customer
transmits and receives complies with all applicable laws and regulations.
Customer shall cooperate with any investigation by any governmental authority or
Switch, and shall promptly rectify illegal use; failure to do so will be a
material breach of this Agreement. Customer’s use of the Colocation Space and
operations therein shall comply with Switch’s and each applicable Carrier’s then
current Acceptable Use Policy (each an “AUP”). Switch’s AUP is available at
www.switch.com/aup and a copy of the current AUP is attached hereto as
Exhibit F. Switch will alert Customer of any material changes to the AUP no
later than 30 days prior to the effective date of the change and Switch will
provide Customer with a reasonable period of time (in light of the nature of the
change) to affect any changes required to be made as a result of any changes to
the engineering standards contained within the AUP. Transmission of any material
in violation of any law, regulation or an AUP is strictly prohibited. Any access
made to other networks connected to the Switch Network must comply with the
rules of the other network and the AUP.  If Customer determines, in good faith,
that any change(s) to Switch’s AUP will have a material and adverse effect on
Customer’s business operations, then the parties shall meet and confer to see if
an accommodation can be made to address Customer’s concern. If the parties
cannot achieve a good faith accommodation within forty-five (45) days, then
Customer may, at its option and within ten (10) days thereafter, terminate the
services that are being materially and adversely affected, without further
obligations.

22.Certain Remedies for Breach. If Customer is in breach of this Agreement,
Switch may, with ten (10) days prior written notice, discontinue providing any
or all of the services, Colocation Space, Carrier Services and deny access to
the Premises. Customer agrees to pay the expenses actually and reasonably
incurred by Switch in collection efforts. Additionally, Switch reserves its
rights in law and in equity, including the ability to collect the MRC for the
balance of the Service Commitment Period. If Switch is in breach of this
Agreement, then prior to the cure of such breach, Customer may terminate the
breached Service Order at no penalty and pay only the MRC for such services
through the termination date.

23.Force Majeure. Except for the payment of money which will be provided as soon
as practicably possible in the event of a force majeure, neither party will be
liable for any failure or delay in its performance under this Agreement due to
any cause beyond its reasonable control, including acts of war, acts of God,
earthquake, flood, embargo, riot, sabotage, labor shortage or dispute, loss of
the Premises (in whole or part) for any reason, governmental act or failure of
the Carrier or the Internet.  If the force majeure event exceeds thirty (30)
continuous days, Customer may terminate the related Service Order.

24.Notices. Any notice or communication given hereunder may be delivered
personally, by electronic mail (other than notices of breach or termination),
deposited with an overnight courier or mailed by registered mail, return receipt
requested, postage prepaid, to the address of the receiving party indicated on
the Service Order, or at such other address as either party may provide to the
other. Notices will be deemed delivered upon receipt, or in the case of
electronic mail on the first business day following the day it was sent. If
given by Switch to Customer, notice shall be in writing and will be effective
upon delivery when sent via email to legalops@box.com and, if given by Customer
to Switch shall be in writing and will be effective upon delivery when sent via
email to legal@switch.com.

25.Portability. [***]

26.Term. Notwithstanding anything to the contrary in the Agreement or any
Order(s), this Amendment will commence on the Amendment Effective Date and be
coterminous with the then-current term.

Colocation Facilities Agreement

First Amendment

 

 

4

Customer Initials

[***]

 

--------------------------------------------------------------------------------

BOX AND SWITCH CONFIDENTIAL

 

Amendment to Exhibit A (Service Level Agreement)

27.Service Credits. Switch is pleased to offer Customer the following service
levels regarding the following items:

 

•

Network Availability

 

•

Network Latency

 

•

Packet Delivery

 

•

Power Availability

 

•

Environmental Guarantee

 

•

Cross-connects

If Switch fails to meet any of these service levels, Switch will provide
Customer with a service credit (a “Service Credit”) to be applied to the next
Customer invoice, equal to the result of dividing (i) the MRC paid by Customer
for the affected service during the calendar month in which the Service Credit
was earned by (ii) 30 (the average number of days in a calendar month). “Network
Access Fees” are the fees charged to Customer for access to and use of the
Switch Network. “Switch Network” means the telecommunications/data
communications network and network components owned, operated and controlled by
Switch within the Premises. The Switch Network does not include any Customer
Equipment or any networks or network equipment not operated and controlled by
Switch.

28.Switch Network Availability. Switch provides [***]% availability of the
Switch Network in any calendar month, as calculated from the ingress to and
egress from the Switch Network. Outages are measured from when network
unavailability is reported by Customer or when identified by Switch until it is
resolved. For each cumulative hour or fraction thereof that Customer experiences
Switch Network unavailability, Customer may request Service Credits. A Network
Service Credit will be given only for those outages that were reported to Switch
at the time of the outage. An outage is measured from the time it is reported to
the time it is resolved.

29.Environmental Guarantee. Switch guarantees availability of HVAC capacity to
maintain temperatures, as measured by Switch, in the area around the Colocation
Space between 64 and 78 degrees Fahrenheit in the cold aisles, and relative
humidity in the cold aisle of the Colocation Space will be maintained between
30% and 70%, as measured by Switch, excluding events caused by Customer. [***].

30.Conflict. In case of conflict between this Amendment and the Agreement, the
terms and conditions set forth in this Amendment shall control.

31.Conditions. This SLA provides Customer’s sole and exclusive remedies for any
service interruptions, deficiencies or failures of any kind.  The parties agree
that the Service Credits constitute liquidated damages. No Service Credits shall
be issued for Exempted Occurrences. “Exempted Occurrence” means any occurrence
which impacts a service that is caused by: (i) any suspension of service
pursuant to the Agreement; (ii) Customer directed alteration or implementation;
(iii) force majeure events; (iv) the unavailability of necessary Customer
Representatives, including as a result of failure to provide Switch with
accurate, current contact information; (v) the acts or omissions of Customer or
any Customer Representative; or (vi) failure or malfunction of equipment,
applications or systems not controlled by Switch. All performance measurements
for the determination of Service Credits are based upon Switch’s records.

The parties acknowledge and agree that Switch manages traffic on the Switch
Network on the basis of its customers’ utilization of the Switch Network and
that changes in such utilization impact Switch’s ability to manage network
traffic. Therefore, notwithstanding any provision to the contrary herein or in
the Agreement, if Customer significantly changes its utilization of the Switch
Network and such change creates a material and adverse effect on the traffic
balance of the Switch Network, Switch may either modify the Service Credits that
may have otherwise accrued or modify Switch’s provision of the affected
services.

Colocation Facilities Agreement

First Amendment

 

 

5

Customer Initials

[***]

 

--------------------------------------------------------------------------------

BOX AND SWITCH CONFIDENTIAL

 

Customer must request any credit due hereunder within 90 days after the date on
which the credit accrues. Customer waives any right to credits not requested
within this 90-day period. Customer will not be eligible to accrue any otherwise
applicable Service Credits while Customer is: (i) past due on MRC or other
amounts owed under the Agreement or (ii) in violation of an AUP.  In no event
shall Service Credits exceed 100% of the MRC for the affected service(s) during
the calendar month in which the Service Credits accrue.

32.Cross Connects. A cross-connect is considered unavailable when the passive
physical media that Switch uses for the cross-connects fails and the endpoints
of the cross-connect are not able to maintain a communication connection due to
the failure of the physical media.

 

ITEM

Service Level

Service Credit

Cross Connect

Cross-connects will be fully

Monthly Outage

Service Credit

Availability

operational with 100%

[***]

[***]

 

uptime.

[***]

[***]

 

 

[***]

[***]

 

 

[***]

[***]

 

 

[***]

[***]

 

 

 

 

 

 

The Service Credits will be measured from the time that Switch has actual
knowledge or Customer notifies Switch that the cross-connect is not operating
until the time that the default is cured.

 

IN WITNESS WHEREOF, each Party hereto represents and warrants that this
Amendment has been executed by a duly authorized representative of such Party,
and this Amendment, constitutes the legal, valid and binding obligation of such
Party.

 

Box, Inc.

 

 

 

Switch

 

 

 

 

 

 

 

 

 

Signature:

 

[***]

 

Signature:

 

[***]

 

 

 

 

 

 

 

Name:

 

[***]

 

Name:

 

[***]

 

 

 

 

 

 

 

Title:

 

[***]

 

Title:

 

[***]

 

 

 

 

 

 

 

Date:

 

7/31/2018 | 18:53 PDT

 

Date:

 

7/31/2018 | 18:39 PDT

 

Box, Inc.

 

 

 

 

 

Signature:

 

[***]

 

 

 

Name:

 

[***]

 

 

 

Title:

 

[***]

 

 

 

Date:

 

7/31/2018 | 18:49 PDT

 

 

 

Colocation Facilities Agreement

First Amendment

 

 

6

Customer Initials

[***]

 

--------------------------------------------------------------------------------

[gopgw52e4x5x000001.jpg]

EXHIBIT “D”

[***]

[***]

 

 

Switch Confidential Document: Intended for Designated Customer Only

Security and Access Procedures

Colocation Facilities Agreement - First Amendment

 

 

D-1

Customer Initials

[***]   [***]

 

--------------------------------------------------------------------------------

[gopgw52e4x5x000001.jpg]

EXHIBIT “E”

CROSS-CONNECT PROCEDURES

SECTION 2: Connectivity

Please choose the appropriate Network Setup

_____ BGP Example

_____ HSRP Example A

_____ HSRP Example B

_____ HSRP Example C

_____ Single Connection Example A

_____ Single Connection Example B

Please choose the appropriate physical connectivity

_____ Copper RJ-45 | Speed (select one):

_____ 10/100

_____ 1000*

_____ Fiber (GigE)*, choose Singlemode _____ or Multimode _____

_____ Fiber (10Gig)*

_____ Singlemode (LR Optics)

_____ Multimode | _____ SR Optics _____ LX4 Optics

* only available if the applicable connection was purchased

Duplex Setting for FastEthernet (10/100) Connections:

_____ 100/Full

_____ Auto Negotiate

SUPERNAP strongly recommends 100/Full when possible.

Patch Panel:

SUPERNAP will provide a 1U modular patch panel to establish demarcation for your
internet connectivity. Please specify in which cabinet you would like this
installed. This 1U modular patch panel can land both copper and/or fiber
connections. Fiber connections will be LC.

Cabinet Number: _______

Switch Confidential Document: Intended for Designated Customer Only

Cross-Connect Procedures

Colocation Facilities Agreement - First Amendment

 

 

E-1

Customer Initials

[***]

 

--------------------------------------------------------------------------------

 

SECTION 3: BGP Request

Customers who wish to use BGP and do not have their own ASN or ARIN allocated IP
Space can skip this section. SUPERNAP will assign you a PRIVATE AS number and
can assist you in getting your BGP setup correctly.

SUPERNAP installs route filters for all customer BGP sessions. Route filters
provide additional security and stability on the Internet, as well as the
SUPERNAP network.

Please fill out the appropriate information:

 

ASN

 

 

 

Full Table, Default Route or Both

 

 

 

 

 

 

 

 

 

MD5 Password

 

 

 

 

 

 

Routes to be advertised:

IP BLOCK

 

1)

 

 

/

 

 

6)

 

 

/

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

/

 

 

7)

 

 

/

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

 

/

 

 

8)

 

 

/

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

 

/

 

 

9)

 

 

/

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

 

/

 

 

10)

 

 

/

 

BGP Communities

SUPERNAP supports the following communities:

 

•

23005:90      Sets Local Preference to 90

 

•

23005:110    Sets Local Preference to 110

 

•

23005:666Will null route the subnet

Switch Confidential Document: Intended for Designated Customer Only

Cross-Connect Procedures

Colocation Facilities Agreement - First Amendment

 

 

E-2

Customer Initials

[***]

 

--------------------------------------------------------------------------------

 

SECTION 4: IP Justification Form

SUPERNAP conforms to the North American IP Registry (ARIN) policies regarding IP
address allocation. As part of its standard service, SUPERNAP will assign the
amount of IP addresses a customer can property justify for use on their
network.Please complete this form for both initial and additional allocations.
We require a written justification form for any IP address blocks requested.
Customers will be assigned address space based on immediate utilization plus 3
month and 6 month utilization rate.

ARIN number Resource Policy Manual

http://www.arin.net/policy/nrpm.html

4.2.3.1 Efficient utilization

SUPERNAP is required to apply a utilization efficiency criterion in providing
address space to our customers. To this end. SUPERNAP must have documented
justification available for each reassignment. AR1N may request this
justification at any time. If justification is not provided, future receipt of
allocations may be impacted. In extreme cases. existing allocations may be
affected.

 

•

Customers MUST use 50% of the IP address requested on the day of installation.
with a two week grace period to cover equipment cutover and equipment failure.

 

•

Customers MUST use 80% of assigned addresses before a request for additional IP
space will even be considered.

SUPERNAP Engineers will check the IP Space by either TINGing” the address and/or
checking netflow stats for your IP Block.

Web Hosting and Virtual Hosting

HTTP v1.1 makes it possible to run as many websites as you would like using a
single IP number. The HTTP v1.1protocol is currently supported by all of the
popular web server software as well as all the major search engines. This is
commonly referred to as “Named Based Virtual Hosting”.

Switch Confidential Document: Intended for Designated Customer Only

Cross-Connect Procedures

Colocation Facilities Agreement - First Amendment

 

 

E-3

Customer Initials

[***]

 

--------------------------------------------------------------------------------

 

IP JUSTIFICATION

Customer Name

 

 

1.

 

Number of IP Addresses required:

 

 

 

NOW?

 

 

 

 

 

Additional within 3 Months?

 

 

 

2.

 

Do you have your own IP Space?

 

 

 

 

If yes, do you plan to use BGP ?

 

 

 

 

**Please use Section 3 to list all of your Net Blocks

 

3.

 

Do you have your own name servers for hosting the reverse DNS?

 

 

 

 

 

 

 

If yes, what are the names of the name servers?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Are you installing a router and/or firewall?

 

 

 

 

If yes, SUPERNAP strongly recommends a separate /30 management link address
between your router/firewall and the SUPERNAP Router. /29 for HSRP redundant
links.

 

5.

 

Please attach a copy of your Network Map to this form. The Network Map must
include the following elements where applicable:

 

a.Topology diagram

b.Coneiation of every if) address to equipment or function

c.Any Network Address Translation (NAT)

I verify that I am authorized to represent the organization mentioned below and
that the above information is true and correct. I understand that Internet
Protocol Version 4 address space is limited and that users of the Internet are
responsible for conserving address space and ensuring that space is utilized
efficiently.

 

Name

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Date

 

 

 

Switch Confidential Document: Intended for Designated Customer Only

Cross-Connect Procedures

Colocation Facilities Agreement - First Amendment

 

 

E-4

Customer Initials

[***]

 

--------------------------------------------------------------------------------

[gopgw52e4x5x000001.jpg]

EXHIBIT “F”

ACCEPTABLE USE POLICY

This Acceptable Use Policy (“AUP”) specifies the actions prohibited or
restricted by Switch, its licensees, and affiliates (collectively “Switch”) to
users of the Switch Internet Network and the Switch Facilities (each a
“Facility”).  Switch reserves the right to modify this Policy at any time,
effective upon posting of the modified Policy to the following URL:
(http://www.switch.com/aup/).  This AUP governs and controls all use of, entry,
or receipt of services from each Facility and is incorporated into each related
agreement as if set forth fully therein.  In the event of conflict between this
AUP and any related agreement, this AUP governs and controls.

A. Illegal Use

Customer’s use of a Facility must be in strict conformance with all applicable
laws, regulations and other legal requirements, including the terms and
conditions of the Customer’s Agreement(s) with Switch. Additional limitations
may apply and are incorporated herein by reference including the Region-Specific
Requirements set forth and defined below.

B. Facility Power

The SUPERNAP data centers are designed to exceed Tier IV or DCSF Class 4
standards for power throughputs. Mission critical power for a Facility is built
out as needed and there may be periods of time that require extended
installation timeframes. Once mission critical power is fully consumed at a
Facility, no more power will be available at that Facility. Power circuits are
made available on a first-come, first-served basis, and all Service Orders must
be in writing, signed and dated to reserve power. All power circuits ordered
will be at the then posted retail rates for the date that the service order is
signed and are subject to change. In the United States, per National Electric
Code, current delivery cannot exceed 80% of a circuit breaker’s rated capacity.
Outside the United States, electrical standards may vary and current delivery
shall not exceed the load limits applicable for such Facility. If a Customer
consumes electrical power above the applicable breaker capacity in a Facility
(e.g. 80% in the United States), the Customer will be billed a special
allocation fee of [***] per noncompliant cabinet per month until the usage is
corrected. If the Customer requires power in excess of their contracted
thresholds and additional power and/or cooling is not available in that
location, then the Customer shall comply with Switch’s request to move the
Customer to a higher density power location at no cost to Switch. All power
circuits must be utilized solely to power the cabinet to which the circuits are
assigned.

Any and all power lines which interconnect with or are used to power utility
pathways or lines located on or running through any Switch property, including
granted easements, rights of way, or pathways that utilize (or could utilize) a
sub-station or switching station within or adjacent to a Switch campus including
pathways utilized to power data centers not owned by Switch (collectively,
“Power Pathways”) each require a Switch Power Pathways Agreement. Power Pathways
on or through Switch’s campuses are not permitted without Switch’s express
written agreement requiring the requesting party to comply with: (i) the instant
Acceptable Use Policy; (ii) Switch’s Power Pathways Agreement; and (iii) all
applicable laws regarding intellectual property, and deceptive or fraudulent
trade practices (e.g. Nevada Revised Statute 598 and Michigan Compiled Laws
445.903 which prohibit deceptive trade practices). Absent a Switch Power
Pathways Agreement, Switch reserves the right to prevent or disconnect any power
lines and/or restrict easements on Switch property to such non-Switch
facilities, with or without prior notification.

Customer UPS’s are not allowed to be used down-line from the Switch mission
critical power system. Switch Operations must approve all power distribution
systems prior to deployment within the Customer’s colocation space. All Customer
Equipment must first be tested on house power prior to plugging into the Switch
UPS receptacles.

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-1

Customer Initials

___DCS   SC__

 

--------------------------------------------------------------------------------

 

C. Heat Containment

The delivery of high-density power is only possible if the exhausted equipment
heat is contained and prevented from mixing with the cold air in a Facility.
Switch CEO and founder, Rob Roy, invented the 100% Hot Aisle Containment System,
also known as a Thermal Separate Compartment in Facility (t-scifTM); a
state-of-the-art, patented system which offers Customers the luxury of
high-density power in a safe environment. Customers deploying equipment in a
100% Hot Aisle Containment System must comply with the standards and procedures
required to make this environment successful for everyone. Every cabinet must
have a deliberately sealed demarcation plane that separates the hot and cold
aisle. All equipment installed to a cabinet must intake cold air from the cold
side of the demarcation plane and expel all hot air into the hot side of the
demarcation plane.

 

[gopgw52e4x5x000004.jpg]

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-2

Customer Initials

      [***]

 

--------------------------------------------------------------------------------

 

All exhausted air must then continue in a straight path into the hot aisle and
up into the heat ceiling. Side air intake or side air exhaust equipment should
not be used. If no other option is available, a SADU (side air distribution
unit) or air sleeve must be used to correctly direct cold air to the device and
direct all heat out of the cabinet and into the hot aisle. Power cabling and low
voltage cabling must be done in a neat and orderly fashion so as not to
interfere with equipment exhaust into the center hot aisle. The doors to the hot
aisles must remain closed at all times and must never be propped open unless
working in, entering or exiting the hot aisle. Blanking plates must be used to
close off any open sections of customer cabinets. Brush strips must be used for
1U sized spaces or larger where front-to-back cabling occurs within the cabinet.
Switch will work with Customers to assure these standards are met. Equipment
that directly or indirectly causes hot air to flow into the cold aisles within
the facility, and/or failure to meet any of the standards outlined above, will
result in a special allocation fee of [***] per month per device and forfeiture
of the SLA (Service Level Agreement) for the affected area.

Customer agrees to minimize Customer’s carbon footprint by working with Switch
to maintain a hot aisle temperature above 100° Fahrenheit (37.8 Celsius).

All Customer Equipment and its installation deployed in a Facility must (a) not
include equipment, cords, cables, connectors or any item or software that may
adversely impact the physical or digital security of the Switch ecosystem, or
the network, electrical infrastructure, power delivery or environmental air
distribution system, as determined by Switch; (b) comply with local regulatory
codes, guidelines and best practices, as determined by Switch; and (c) comply
with the following “Region-Specific Requirements”:

United States

 

i.

UL60950 compliant or comply with another standard acceptable to Switch;

 

ii.

Conform to the requirements contemplated by ANSI / NFPA 70; and

 

iii.

Not require the additional safeguards contemplated by ANSI / NFPA 70, Article
645 and NFPA 75.

Temperature SLA’s are tied to ASHRAE standards and because they are adjusted
periodically by the standard body, the following temperature SLA contained in
this AUP supersedes all earlier contracted SLA’s and will be updated consistent
with standards updates issued by ASHRAE. SLA credits will be paid if the
temperature of a sector goes out of recommended range for more than 60 minutes
and if the temperature of a sector goes out of allowable range for more than 15
minutes. The current ASHRAE standards are as follows for data centers:
recommended range of 64.4F to 80.6F and an allowable range of 59.0F to 89.6F.

Refusal to cooperate with these standards or these Region-Specific Requirements
will be treated as a direct violation of this AUP.

D. System & Network Security

Violations of system or network security are prohibited, and may result in
fines, or criminal and civil liability. Switch will investigate incidents
involving such violations and may involve and will cooperate with law
enforcement if a criminal violation is suspected. Examples of system or network
security violations include, without limitation, the following:

•

Unauthorized access to or use of data, systems or networks, including any
attempt to probe, scan or test the vulnerability of a system or network or to
breach security or authentication measures without express authorization of the
owner of the system or network.

•

Unauthorized monitoring of data or traffic on any network or system without
express authorization of the owner of the system or network.

•

Interference with service to any user, host or network including, without
limitation, mailbombing, flooding, deliberate attempts to overload a system and
broadcast attacks.

•

Forging of any TCP-IP packet header or any part of the header information in an
email or a newsgroup posting.

•

Receiving or transmitting content that may adversely affect the integrity of the
Switch Network, as determined by Switch in its sole discretion.

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-3

Customer Initials

      [***]

 

--------------------------------------------------------------------------------

 

E. Network Integrity

It is strictly prohibited to take or cause another to take any action which
(i) provides access to the Switch Network from outside of a Facility;
(ii) extends the Switch Network beyond a Facility in which access is initially
provided by Switch; (iii) is in violation or which would cause a violation of
Switch’s competitive data center carrier interconnections; (iv) resell,
pass-through, sublicense, rent, lease, timeshare or rebrand the Switch Network
or Switch’s services or otherwise provide access to the Switch Network to any
party not within Customer’s enterprise, or (v) in any way provides a non-Switch
customer with access to the Switch Network other than a permitted third party
physically located within the Customer’s colocation space. Switch reserves the
right to grant limited exceptions to the foregoing restrictions to accommodate
unique circumstances.

F. Data Center Connectivity

The following rules apply: (i) Carriers and resellers who do not have a signed,
current Carrier Access Agreement in place with Switch may be denied
cross-connects; (ii) Carriers who have not signed a Carrier Access Agreement are
prohibited from utilizing any approved carrier to access a Facility;
(iii) Switch reserves the right to remove any unauthorized cross-connects or
connections that could compete with Switch’s business interests or violate the
terms of this AUP with or without prior notification; (iv) Cross-connects
between connectivity providers that are intended to use a Facility as a
pass-through to connect to data centers not owned by Switch within greater
geographic area in which the Facility is located (as such area may be designed
by Switch) are not permitted without express written consent by Switch, which
may be granted or withheld in Switch’s sole discretion; (v) Cross-connects to
third party facilities are priced starting at [***] per month. The Facility
specific AUP terms and conditions (including the Region-Specific Requirements)
are incorporated herein by reference to the extent applicable.

G. Customer Data

All Customer Representatives who use or benefit from Switch Technology
acknowledge and agree that Switch does not require access to any confidential or
private information on Customer’s Equipment in a Facility, if any (e.g. personal
identifiable information, end user information, or end customer information).
Users of the Switch Technology acknowledge that Switch is not a processor or
subprocessor, hosting provider or data provider as those terms or similar terms
may be interpreted by applicable law. Switch covenants not to attempt to
logically or digitally access, manage, maintain, or process any information on
Customer Equipment without the prior written consent of the relevant customer
and Customer covenants not to provide Switch with access to such information
without the prior written consent of Switch.

H. Connectivity Pathways

Any and all telecommunication connections, whether dark or lit, which access
internal or external telecommunication vaults, easements, rooftops and/or
connectivity paths located on any Switch property, easements, or rights of way,
or that utilize (or could utilize) a Switch Facility as a pass-through to
connect to data centers not owned by Switch (collectively, “Data Center
Connectivity Pathways”) require a Data Center Interconnectivity Agreement. Data
Center Connectivity Pathways within the jurisdiction in which the Facility is
located are not permitted without: (i) the data center entering into Switch’s
Data Center Interconnectivity Agreement; and (ii) the data center complying with
all applicable legal requirements regarding deceptive or fraudulent trade
practices (e.g. Nevada Revised Statute 598 and Michigan Compiled Laws 445.903
which prohibit deceptive trade practices). Absent a Data Center Licensing
Agreement, Switch reserves the right to disconnect any circuits or connections
to such non-Switch data center with or without prior notification.

I. Email

Sending unsolicited mail messages, including, without limitation, commercial
advertising and informational announcements, is expressly prohibited. A Customer
shall not use a third party’s mail server to relay mail without the express
permission of such third party. A Customer shall not receive or otherwise allow
the transmission of content which may adversely affect the Switch Network as
determined by Switch in its sole discretion.

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-4

Customer Initials

      [***]

 

--------------------------------------------------------------------------------

 

J. Usenet

Posting the same or similar message to one or more newsgroups (excessive
cross-posting or multiple-posting, also known as “SPAM”) is expressly
prohibited.

K. Conduct / Tours / Third Party Entry

All individuals entering a Facility must conduct themselves in a professional
manner at all times both in keeping with their particular industry and generally
applicable standards of courtesy. All individuals will comply with Switch’s
Security protocols. Customer and Customer’s Representatives will not
unnecessarily interrupt or inhibit Switch-led tours of the Facility. No liquid
or food is permitted on the data center floor. No alcohol is permitted in a
Facility at any time. No one in possession of, or under the influence of alcohol
or any substance (controlled or uncontrolled) which may impair mental judgment
or physical coordination, may enter a Facility. Smoking or carrying tobacco or
tobacco imitation products (e.g. electronic cigarettes) within a Facility is
prohibited. Only qualified professional laborers are allowed to perform work
onsite. All clothing must be professional and provide adequate coverage and
protection. Closed-toed shoes are highly recommended. Open-toed sandals are not
permitted. Sleeping is not permitted in a Facility including on a Facility
datacenter floor. Proper grooming and cleanliness is required. Because the
Switch ecosystem is an ultra-secure mission critical environment, any persons
that are deemed not to have the full trust and support of any of the Switch
senior team members may be denied access to a Facility (whether client
employees, former client employees, vendor employees, former vendor employees,
former competitors’ employees, former Switch employees or any other persons). It
is the responsibility of each body hiring individuals to work in the Switch
ecosystem to vet past history of applicant to determine if such history violates
any of the policies set forth in this AUP. Due to the secure nature of each
Facility, Customers may not bring third parties to a Facility to provide a tour
of a Facility or for any reason other than vendors providing services to
Customer’s colocation space. This includes members of the media. All tours must
be conducted by Switch personnel and tours are provided under the sole
discretion of Switch’s senior management. Contractually current oral or written
Switch partnership agreements are required prior to touring third parties
through a Switch Facility. Switch partnership agreements can be revoked at any
time, for any reason. Video, photography and audio recordings are strictly
prohibited within any Facility. Individuals or entities who work for or operate
as a vendor for a third party data center are prohibited from operating as a
vendor within a Facility for Switch customers. Individuals or entities who
obtain authorization from Switch to operate as a vendor within a Facility agree
not to work for or in a third party data center.

L. Infrastructure

Customers must adhere to industry standards for cable management. Cables must be
properly installed and either enclosed in cable management trays or in clean
bundles for proper presentation and identification. Switch will not provide
Smarthands services to cabinets with improper cable installation or management.
All interconnecting cables shall be appropriately terminated at the Customer’s
utilization equipment or labeled with a tag for future connection. Unlabeled
cables or cables that are not terminated at the Customer’s utilization equipment
shall be considered abandoned and may be removed by Switch. All Customer
cabinets must not exceed 90 inches (2286mm) in height. At Customer’s election,
Switch will provide its standard cabinets to Customer which are 79 inches (42U
or 2006.6mm) in height. All other Customer cabinets will need to be provided by
Customer.

M. Installation Documentation

Customer will provide Switch with all required installation documentation within
the time period set forth in the Customer’s Agreement with Switch. If Customer
fails to provide such documentation within the applicable period Switch may, at
its sole election, commence charging MRC as a reservation fee.

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-5

Customer Initials

      [***]

 

--------------------------------------------------------------------------------

 

N. Customer Cage Appearance

All tables, chairs, storage cabinets, bins, and cabling organizers must be black
and not made of a combustible material (e.g. wood, cloth) nor electrically
conductive (i.e. able to carry an electrical charge). Switch may assist with
providing these items to Customer. All other Customer provided items must be
black. All tables, chairs, crash carts, ladders and other large items must be
stowed after their use, prior to leaving a Facility, in an area of the cage
space that is not visible from Switch’s main walkways and tour paths. Tables,
chairs, and like items are not for standing upon nor may they be used as
ladders. All smaller items must be stored in Switch provided black opaque
storage bins and cabinets. No cardboard or paper is allowed in the cage. White,
clear, or other colored bins and cabinets are not allowed. Storage bins and
cabinets must be stored along walls of the cage space that do not directly face
the main walkways and tour paths. Fiber and copper organizers will be provided
by Switch and must be mounted to cage walls that do not directly face the main
walkways and tour paths.

O. Audit Reports

APPLICABLE AND CURRENT AUDIT REPORTS SUCH AS SSAE 16, SSAE 18, PCI, OR OTHER
REGULATORY COMPLIANCE CERTIFICATIONS OR AUDITS OF SWITCH’S FACILITIES AND
SERVICES (COLLECTIVELY “SWITCH AUDIT REPORTS”) MAY BE AVAILABLE TO CUSTOMERS,
ANNUALLY, UPON REQUEST, SUBJECT TO STRICT CONFIDENTIALITY TERMS AND CONDITIONS.
TO PROTECT THE SAFETY, SECURITY, AND SERVICES OF OUR MISSION CRITICAL FACILITIES
FOR THE BENEFIT OF OUR CUSTOMERS, EACH SWITCH AUDIT REPORT IS AVAILABLE SUBJECT
TO STRICT CONFIDENTIALITY OBLIGATIONS INCLUDING THOSE IN TOUR ACCESS AGREEMENTS,
NON-DISCLOSURE AGREEMENTS AND/OR SERVICE CONTRACTS BETWEEN THE SWITCH AND THE
RECEIVING PARTY. BY RECEIVING AND/OR REVIEWING A SWITCH AUDIT REPORT, YOU AND
YOUR EMPLOYER HEREBY COVENANT AND AGREE TO KEEP THE AUDIT REPORT AND THE DATA
THEREIN STRICTLY CONFIDENTIAL AND TO BE BOUND BY THE CONFIDENTIALITY AND
INTELLECTUAL PROPERTY OBLIGATIONS IN EXISTENCE BETWEEN SWITCH AND THE ORIGINAL
RECIPIENT OF THE REPORT, ALL OF WHICH ARE EXPRESSLY INCORPORATED HEREIN AS
THOUGH SET FORTH IN FULL. IN RATIFICATION OF THESE OBLIGATIONS, YOU AND YOUR
EMPLOYER COVENANT AND AGREE TO ONLY SHARE THE SWITCH AUDIT REPORT WITH
RECIPIENTS UNDER THE SAME OR STRICTER CONFIDENTIALITY AND INTELLECTUAL PROPERTY
OBLIGATIONS AND TO DEFEND AND HOLD HARMLESS SWITCH FOR, FROM, AND AGAINST ANY
AND ALL CLAIMS BROUGHT BY OR AGAINST SWITCH FOR DAMAGE ARISING FROM OR IN ANY
WAY RELATED TO YOUR UNAUTHORIZED DISCLOSURE OF THIS REPORT OR OF THE INFORMATION
THEREIN.

P. Ecosystem Interaction

Switch is an interactive technology ecosystem. All clients, members and carriers
will be shown on the client page so that other members know who is available
within the system to interact with. It is paramount to the ecosystem that each
member is able to connect and collaborate with the other members in the system.

Recognizing Switch owns or controls certain rights to intellectual property,
industrial property and trade secrets of every kind and description throughout
the world (the “Switch Technology”) and to help Switch protect the interactive
technology ecosystem, brand integrity, and customers benefited by Switch
Technology, Customer and Customer’s Representatives, as well as Customer’s
officers, agents, directors, managers, board members whether current or former,
affiliates, partners, employees, investors, subsidiaries, end users, customers,
vendors, or any entity in which Customer has ownership interest or measure of
control (each a “Customer Relationship”) whether past or present, agree and
Customer agrees on behalf of such Customer Representatives and Customer
Relationship(s) to protect, defend, and hold harmless Switch for, from and
against any and all claims brought by or against Switch arising from or related
to any Customer Relationship infringing upon, or in any way violating Switch
Technology. Customer agrees to use its best efforts to assist Switch in
defending and protecting Switch Technology from infringement including
infringement by any Customer Representative or Customer Relationship(s), and to
promptly notifying Switch of any suspected or actual threat to, as well as
misappropriation, unlicensed or unauthorized use, or infringement of any Switch
Technology by any third party. Switch reserves the right to treat Customer as a
contributory infringer due to the unlawful or unauthorized use or infringement
of Switch Technology by a Customer Representative or Customer Relationship and
Customer acknowledges its status as such absent Customer’s best efforts to
proactively remedy the infringement. Each user covenants it will not use Switch
Technology, including Switch’s patents and the method and manner in which Switch
provides its services, except as authorized by Switch in Customer’s applicable
agreements with Switch and Customer agrees and covenants to cease and rectify
any unauthorized use. Such rectification, in Switch’s discretion, may include
attribution and restitution to Switch for unauthorized use of Switch Technology,
as well as required licensing of Switch Technology, at Switch’s discretion.

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-6

Customer Initials

      [***]

 

--------------------------------------------------------------------------------

 

Moreover, to deter unlawful or legally questionable activity, including but not
limited to infringement of third party intellectual property rights,
facilitating or permitting cyber or denial of service attacks, or engaging in
activity that negatively affects the Switch ecosystem, Switch may charge an
hourly fee for the costs incurred to respond to repeated complaints of such
illegal or impermissible use. Such fees and costs include but are not limited to
smart hands fees, costs arising from or related to investigation of and
responses to repeated third party complaints and associated attorneys’ fees.

Each Customer and vendor covenants and agrees regarding any owned or controlled
Switch property, Switch Facility or the equipment therein: (i) to not file any
liens on any; (ii) that any right to file a lien on any Switch owned or
controlled real property or Switch Facility, if any, is hereby waived; (iii) to
require their subcontractors, vendors, and customers to ensure that no liens are
filed; and (iv) to immediately remove any lien so filed and (v) to defend, and
hold Switch harmless for, from, and against any and all damages or claims
brought by or against Switch, arising from such a lien.

INDIRECT OR ATTEMPTED VIOLATIONS OF THIS AUP, AND ACTUAL OR ATTEMPTED VIOLATIONS
BY A THIRD PARTY ON BEHALF OF A SWITCH CUSTOMER OR A CUSTOMER’S END USER, SHALL
BE CONSIDERED VIOLATIONS OF THE POLICY BY SUCH CUSTOMER AND MAY RESULT IN
SUSPENSION OR TERMINATION OF ACCESS TO THE SWITCH NETWORK (INCLUDING THE
DISABLING OF CROSS-CONNECTIONS) AT SWITCH’S SOLE ELECTION. Complaints regarding
illegal use or system or network security issues, regarding SPAM or other email
abuse, or regarding USENET abuse may be sent to abuse@switch.com. For live
security incidents, please contact Switch Internet Abuse Investigations at
1-866-229-5151 (24×7).

Switch Confidential Document: Intended for Designated Customer Only

Acceptable Use Policy

Colocation Facilities Agreement - First Amendment

 

 

F-7

Customer Initials

      [***]

 